DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Pursuant to MPEP 606.01 the title has been amended to read:
--DETERMINING A DELETION DEADLINE FOR A STAGING ENVIRONMENT-- 

Authorization for this examiner’s amendment was given in an interview with Tomoko Yota and Daniel Shanley on 05/27/2021.

The following claims shall be amended 
1. (Currently Amended) An information processing device comprising a processor configured to: 
decide a deletion deadline of a second environment based on a predetermined condition relating to an application having a first environment that is a production environment and the second environment that is a staging environment; and 
delete the second environment when the decided deletion deadline arrives, wherein the processor is configured to decide the deletion deadline based on a use situation of the application in the production environment,  
a number of accesses, [[the]] a requested number of virtual servers, and a central processing unit load, and 
wherein the processor is configured to decide the deletion deadline based on a parameter set in advance according to a characteristic of the application, 
wherein the characteristic of the application includes an index indicating importance of a service by the application, an allowable time from a failure to recovery when the failure occurs in the application, and an estimated number of users who use the application.

7. (Currently Amended) An information processing method executed by a computer, the information processing method comprising: 
deciding a deletion deadline of a second environment based on a predetermined condition relating to an application having a first environment that is a production environment and the second environment that is a staging environment; and 
deleting the second environment when the decided deletion deadline arrives, wherein the deletion deadline is decided based on a use situation of the application in the production environment, 
wherein a predetermined threshold time for the staging environment of the application can be set as the deletion deadline based on use frequency, 
wherein the use frequency includes [[the]] a number of accesses, [[the]] a requested number of virtual servers, and a central processing unit load, and 

wherein the characteristic of the application includes an index indicating importance of a service by the application, an allowable time from a failure to recovery when the failure occurs in the application, and an estimated number of users who use the application.  

8. (Currently Amended) A non-transitory computer-readable medium storing a program causing a computer to execute a process, the process comprising: 
deciding a deletion deadline of a second environment based on a predetermined condition relating to an application having a first environment that is a production environment and the second environment that is a staging environment; and 
deleting the second environment when the decided deletion deadline arrives, wherein the deletion deadline is decided based on a use situation of the application in the production environment, 
wherein a predetermined threshold time for the staging environment of the application can be set as the deletion deadline based on use frequency, 
wherein the use frequency includes [[the]] a number of accesses, [[the]] a requested number of virtual servers, and a central processing unit load, and -3- 115628.0281788 DCO1 1230717v1PATENT U.S. Application No. 16/127,902 Attorney Docket No. 115628.0281788 
wherein the deletion deadline is decided based on a parameter set in advance according to a characteristic of the application, 
wherein the characteristic of the application includes an index indicating importance of a service by the application, an allowable time from a failure to recovery when the failure occurs in the application, and an estimated number of users who use the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.